NEWS RELEASE Contact:Wendy S. Schmucker Senior Vice President, Secretary and Treasurer 724-537-9923 For Immediate Release COMMERCIAL NATIONAL POSTS HIGHER FIRST QUARTER 2012 EARNINGS LATROBE, PA, April 18, 2012 - Commercial National Financial Corporation (NASDAQ:CNAF)(Company), parent Company of Commercial Bank & Trust of PA, has reported earnings for the quarter ended March 31, 2012. The Company earned $3,796,000 (or $1.33 per average share outstanding) in 2012 compared to $1,360,000 (or $.48 per average share outstanding) in 2011. President and Chief Executive Officer Gregg E. Hunter noted, “First quarter 2012 earnings were greatly influenced by realized securities sale related gains that were generated in early March as a by-product of an asset/liability management rebalancing. The Company sold $49.8 million in book value taxable municipal bonds and $7.4 million in book value tax-free municipal bonds. These municipal bond sales resulted in a $3.2 million pre-tax gain which equated to a $2.1 million earnings benefit (or $0.74 per average share outstanding). This action was based on several factors. The main factor was a strategic decision to decrease the Company’s future market exposure by reducing the average maturity of the bond portfolio. In addition, the Company determined the potential future credit exposure associated with municipal bonds should be reduced. These municipal bond sales provide the Company with enhanced liquidity and flexibility going forward. The municipal bond market experienced significant price appreciation during the first two months of 2012, which provided the Company with a unique opportunity to manage market and credit exposures while also capturing unprecedented gains within earnings and capital. The Company’s core earnings not including the bond sale gains were $1,693,000 (or $.59 per average share outstanding).Commercial National’s strong core earnings, solid asset quality and sizable capital base continue to be well-supportive of its regular quarterly common stock cash dividend payments to shareholders.” In addition to Latrobe, Pennsylvania where it is headquartered, the Company operates community banking facilities in Greensburg, Hempfield Township, Ligonier, North Huntingdon, Unity Township and West Newton, Pennsylvania and also maintains a commercial business development sales force throughout its entire market area. The Company operates an asset management and trust division of Commercial Bank & Trust of PA headquartered in Greensburg, Pennsylvania. Commercial Bank & Trust of PA also serves its customer base from an Internet banking site (www.cbthebank.com) and an automated TouchTone Teller banking system. Safe Harbor Statement Forward-looking statements (statements which are not historical facts) in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “to,” “expect,” “believe,” “anticipate,” “intend,” “could,” “would,” “estimate,” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements are based on information currently available to the Company, and the Company assumes no obligation to update these statements as circumstances change. Investors are cautioned that all forward-looking statements involve risk and uncertainties, including changes in general economic and financial market conditions, unforeseen credit problems, and the Company's ability to execute its business plans.The actual results of future events could differ materially from those stated in any forward-looking statements herein. COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands, except per share data) March 31, March 31, ASSETS Cash and due from banks on demand $ $ Interest bearing deposits with banks 3 Securities available for sale Restricted investments in bank stock Loans Allowance for loan losses ) ) Net loans Premises and equipment Investment in life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits Non-interest bearing $ $ Interest bearing Total deposits Short-term borrowings - Long-term borrowings - Other liabilities Total liabilities Shareholders' equity Common stock, par value $2 per share; 10,000,000 shares authorized; 3,600,000 shares issued; 2,860,953 shares outstanding in 2012 and 2011 Retained earnings Accumulated other comprehensive income Treasury stock, at cost, 739,047 shares in 2012 and 2011 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except per share data) Three Months Ended Three Months Ended March 31, March 31, INTEREST INCOME Interest and fees on loans $ $ Interest and dividends on securities: Taxable Exempt from federal income taxes Other 10 - Total Interest income INTEREST EXPENSE Interest on deposits Interest on short term borrowings 14 18 Interest on long term borrowings 1 59 Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES - - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER OPERATING INCOME Asset management and trust income Service charges on deposit accounts Net Security gains Income from investment in life insurance Other income 64 Total other operating income OTHER OPERATING EXPENSES Salaries and employee benefits Net occupancy expense Furniture and equipment 91 Pennsylvania shares tax Legal and professional 81 93 FDIC Insurance 48 87 Other expenses Total other operating expenses INCOME BEFORE INCOME TAXES Income tax expense Net income $ $ Average Shares Outstanding Earnings Per Share $ $
